Appeal by defendant from a judgment of the Supreme Court, Kings County (Golden, J.), rendered July 30, 1981, convicting him of attempted robbery in the second degree, upon a plea of guilty, and imposing sentence. Judgment affirmed. The court did not accept defendant’s guilty plea until it was satisfied that the plea was voluntarily and intelligently made. Defendant had already had an examination pursuant to CPL article 730 and *855no new evidence was presented to indicate that he was in need of further examination. Defendant did not present a history of mental illness which would have required the court to exercise additional caution in determining whether to accept his plea (cf. People v Bangert, 22 NY2d 799; People v Greenwood, 54 AD2d 1123). Further, it is merely speculative that counsel should have moved to withdraw the guilty plea on the ground that defendant lacked the mental capacity to enter the plea. The record does not support 'defendant’s claim of ineffective assistance of counsel (see People v Baldi, 54 NY2d 137). Damiani, J. P., Mangano, Gibbons and Gulotta, JJ., concur.